Mr. Justice Compton delivered the opinion of the court. This case was before this Court at January term, 1858, when it was decided that the court below erred in sustaining the motion to quash the indictment. See 19 Ark. 565. The judgment was reversed and the cause remanded; and it appears, from the transcript now before us, that the court refused to overrule the motion to quash, notwithstanding the decision and mandate of this court. This was a 'gross error, for which the judgment must be reversed.